Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 28, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148116                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  ANDREA DEN UYL, JANET MULLEN                                                                     Bridget M. McCormack
  DEN UYL, DOUGLAS DEN UYL,                                                                              David F. Viviano,
  MARGARITA DEN UYL, JOHN                                                                                            Justices
  GRONBERG, BONNIE GRONBERG,
  TIMOTHY T. HEMINGWAY, ANNE
  HEMINGWAY, JEFFREY S. PADNOS,
  MARGARET M. PADNOS, COURTNEY
  LECKLIDER, SANDRA LECKLIDER,
  MARSHA BREIT, DAVID WILHELM,
  WARD M. DOBBIN, RAY M. OLDS,
  SANDRA R. OLDS, ANNE LUYAT,
  BETSY MATHIESEN, DANIEL J.
  MITCHELL, SUSAN O. MITCHELL,
  DOUGLAS LEPPINK, GINA LEPPINK,
  ROBERT MILLER, ROBERTA MILLER,
  MARK O’BRIEN, RITA O’BRIEN,
  ELIZABETH S. SHARP, SHIRLEY
  SWANEY, DANIEL VANEERDEN, and
  ANN VANEERDEN,
            Plaintiffs-Appellants,
  v                                                                SC: 148116
                                                                   COA: 312172
                                                                   Ottawa CC: 11-002630-AA
  PARK TOWNSHIP,
          Defendant-Appellee,
  and
  POINT WEST I, LLC,
           Intervenor-Appellee.

  ____________________________________/

        On order of the Court, the application for leave to appeal the October 17, 2013
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 28, 2014
           h0421
                                                                              Clerk